Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 16-19 and 20 are allowed.
     Examiner’s Comments
Claims 1-15, 16-19 and 20 have been renumbered as claims 1-15, 17-20 and 16 respectively.
The following is an examiner’s statement of reasons for allowance: Dennis (considered the closest art of record) teaches claimed features as discussed in the non-final rejection mailed 2/18/22.  This reference does not teach or obviously suggest the earphone charging system including in combination the features as provided in claim 1 that additionally provided different routs to provide the power and the audio signal with the charging device including a power bypass circuit and the audio device providing power to the wireless device through the power bypass circuit as currently amended.  Claim 13 contains similar features not taught by let applied art.  The limitations of claims 2-5 depend upon those features of claim 1.  Claims 14-20 depend upon those features of claim 13.    This reference does not teach or obviously suggest the earphone charging system including in combination the features as provided in claim 6 that additionally provides the external power source that simultaneously charges the audio providing device and the wireless earphone device through the charging control device with the charging control device including a power bypass circuit which allows the external power to be provided to the wireless earphone device as currently amended.  The limitations of claims 7-12 depend upon those features of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/17/22